 1   Lori Olin and Tamra Olin
     P.O. Box 12186
 2   Zephyr Cove, NV 89448
     Telephone: 805-748-8854
 3

 4

 5

 6

 7

 8
                                    UNITED STATES DISTRICT COURT
 9
                       EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
10

11   UNITED STATES OF AMERICA,                 2:18-CV-00831-KJM-CKD
12                Plaintiff,                   STIPULATION AND WITHDRAWAL OF
13                                             VERIFIED CLAIM OF LIENHOLDERS,
           v.                                  LORI J. OLIN TRUSTEE OF THE LORI J.
14                                             OLIN IRREVOCABLE TRUST, DATED
     REAL PROPERTY LOCATED AT 5420             APRIL 19, 1994, AND TARMA R. OLIN
15   ACME AVENUE, SACRAMENTO,
     CALIFORNIA, SACRAMENTO COUNTY,
16
     APN: 226-0080-019-0000, INCLUDING ALL     TRIAL DATE:              NONE SET
17   APPURTENCES AND IMPROVEMENTS
     THERETO, ET AL.,
18
                  Defendants.
19

20         IT IS HEREBY STIPULATED by and between claimants, Lori J. Olin,
21   Trustee of the Lori J. Olin Irrevocable Trust, dated April 19, 1994, and Tamra R.
22   Olin, a single woman (“Claimants”), and Plaintiff, the United States of America
23   (“Plaintiff”), by and through its undersigned counsel, Kevin C. Khasigian,
24   Assistant U.S. Attorney, as follows:
25         1.     Claimants asserted a lienholder interest in the defendant property
26   located at 5420 Acme Avenue, Sacramento, CA, APN: 226-0080-019-0000
27
     (“Defendant Acme Avenue”).
28
                 STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM OF LIENHOLDERS
 1
           2.    The loan has since been satisfied and Claimants no longer have an
 2
     interest in the Defendant Acme Avenue property.
 3
           3.    Accordingly, Claimants hereby withdraw their claim filed May 25,
 4
     2018 [Dk. 15] in the above-captioned case with respect to the Defendant Acme
 5
     Avenue property.
 6
           4.    To the extent required under the Federal Rules of Civil Procedure,
 7
     Rule 41(a), Plaintiff agrees to dismiss with prejudice Claimants in the above-
 8
     captioned case pursuant to the Federal Rules of Civil Procedure, Rule 41(a).
 9
     Defendant Acme Avenue is the in rem defendant.
10
           5.    Each party hereto is to bear its own costs.
11
           6.    Claimants are hereby removed from the Service List for the above-
12

13
     captioned case.

14   Date: November 1, 2018
15
                                    By:    /s/ Lori J. Olin
16                                         LORI J. OLIN, TRUSTEE
17
                                    By:    /s/ Tamra R. Olin
18                                         TAMRA R. OLIN
19                                         (Signatures retained by AUSA Khasigian)
20

21   Date: November 7, 2018                McGREGOR W. SCOTT
                                           United States Attorney
22

23                                  By:    /s/ Kevin C. Khasigian
24
                                           KEVIN C. KHASIGIAN
                                           Assistant U.S. Attorney
25

26

27

28
                STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM OF LIENHOLDERS
 1
                                           ORDER
 2
             The Court has read and considered the Stipulation of Withdrawal of Claim
 3
     by Lori J. Olin, Trustee of the Lori J. Olin Irrevocable Trust, dated April 19, 1994,
 4
     and Tamra R. Olin, a single woman (“the Stipulation”) by Claimants, Lori J. Olin,
 5
     Trustee of the Lori J. Olin Irrevocable Trust, dated April 19, 1994, and Tamra R.
 6
     Olin, a single woman (“Claimants”), and Plaintiff, United States of America
 7
     (“Plaintiff”), by and through their respective counsel (collectively, the “Parties”).
 8
     For the reasons stated in the Stipulation and for good cause shown,
 9
             IT IS HEREBY ORDERED as follows:
10
             1.    The Stipulation is approved.
11
             2.    Claimants’ claim filed May 25, 2018 [Dk. 15] in the above-captioned
12
     case is hereby deemed withdrawn.
13

14
             3.    Claimants are hereby deemed dismissed from the above-captioned

15
     case.

16           IT IS SO ORDERED.
17

18   DATED: November 7, 2018.
19

20                                             UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28
                  STIPULATION AND WITHDRAWAL OF VERIFIED CLAIM OF LIENHOLDERS
